DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 05/05/2021.

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 03/11/2021, with respect to claims 1 and 2 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1-6 has been withdrawn. 
Applicant’s amendments to claims 2-6 are sufficient to overcome the rejection under 35 U.S.C. 112(b) presented in the previous office action.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, a non-self-powered biometric authentication device comprising a far-field radio microwave antenna, an antenna tuner, a power rectifier and power converter that functions to wirelessly power the authentication device through far-field radio waves coming from a nearby self-powered radio frequency device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishifuji et al. (US 6,508,400) discloses an IC card having an antenna for receiving electric power from an interrogator and communicating with the interrogator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/APRIL A TAYLOR/Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887